Allen, J.
There was no evidence which would warrant a finding that either the plaintiff corporation or the German Savings Institution was a resident of Massachusetts.
The fact that the plaintiff made its contracts here, through an agent who was resident here, does not have the effect to make the defendant’s discharge in insolvency good as against the plaintiff. Guernsey v. Wood, 130 Mass. 503.
The Hamilton National Bank took the drafts merely for collection. This appears from the indorsements themselves; and if it did not, the fact might be shown otherwise. No doubt an action might have been maintained in the name of the Hamilton National Bank, although it had no interest in the drafts. Whitten v. Hayden, 9 Allen, 408. Spofford v. Norton, 126 Mass. 533. Whatever might be the rule in case such action had been brought, the discharge is no bar when the action is brought by the true owner, who is not a resident of Massachusetts.
Nothing was proved to take the case out of the general rule, and the direction to return a verdict for the plaintiff was clearly right. Kelley v. Drury, 9 Allen, 27. Phœnix National Bank v. Batcheller, 151 Mass. 589. Exceptions overruled.